DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 and 3/3/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 63-85 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0302475 A1 to Zachariah 
	
Regarding Claim 63, AAA discloses a system for conducting wireless transaction communications, the system comprising: 
at least one processor configured to:
access [information] containing identities of a plurality of display areas and identities of a plurality of products associated with the plurality of display areas; ([0039] Fig. 5 depicts a digital window system displaying brand content for advertisers such as local stores (display areas) product promotions; [0062] The brands 601 (advertisers) provide the server system 600 with the details of campaign configuration 604, advertisement control management details 606 and list management 608, these specify the what, where and how of the window display content. … The processor 610 uses these real time and stored inputs to automatically generate the window displays that are location/store specific for display as a digital store display. These location specific generated displays are provided to the display units that are identified to be in the vicinity of the stores, by a real time content server 642 that is part of the con module 640 of the server system 600.)
receive from a mobile communications device a request for information related to a particular display area in a vicinity of the mobile communications device; ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)
receive location information associated with a locus of the mobile communications device; ([0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site. [0077] User location can be determined from a variety of sources (e.g. as determined by GPS, assisted GPS (AGPS), cell tower information, mobile device's Internet-access server, WiFi hotspots, mobile phone number, mobile device's IP Address, etc.). A user's mobile device can be set as a source of the user's current location.)
in response to the location information, identify the particular display area in the vicinity of the mobile communications device; based on the identification of the display area, retrieve product-related information associated with products in the particular display area; and ([0059] generating storefront information based on the advertisers input and local store inputs for location based digital storefront display. In some embodiments, the processor 610 may receive the location data and the proximity information from the communication interface, as well as immediate search information form mobile devices and provide location relevant storefront ads to the appropriate mobile devices. The processor 610 may also control the functions of the communication interface 640 by signaling to the communication interface 640 to request from each of the mobile devices in the system 600 their location data and proximity information as well as current search information..)
transmit the product-related information to the mobile communications device. ([0059] The server 601 will then use the communication interface 640 to transmit the appropriate store location and storefront, with discounts to be displayed on the mobile device)

But does not explicitly disclose a data structure; perform a look up in the data structure; retrieve from the data structure.  AAA does discuss database structures [0023], but does not go into detail regarding the lookup or retrieval processes regarding the databases.
BBB, on the other hand, teaches ***. 
It would have been obvious to one of ordinary skill in the art to include in the (type of, e.g. resale) method, as taught by AAA, the ability to ***, as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to *** (BBB, [0000]).
 
Regarding Claim 64, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the at least one processor is further configured to receive from the mobile communications device a selection of at least one specific product in the display area and initiate an activity associated with the selection..  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer.) 

Regarding Claim 65, AAA in view of BBB teaches the system of claim 64. 
AAA discloses the selection includes a purchase request and wherein the activity includes a purchase transaction.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store.) 



Regarding Claim 68, AAA in view of BBB teaches the system of claim 64. 
AAA discloses the selection includes a request for additional information and wherein the activity includes transmitting the additional information to the mobile communications device.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer.) 
Regarding Claim 69, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the location information includes a GPS location, a GLONASS location, a Galileo location or other Global Navigation and Positioning System location information associated with the mobile communications device..  ([0077] User location can be determined from a variety of sources (e.g. as determined by GPS, assisted GPS (AGPS), cell tower information, mobile device's Internet-access server, WiFi hotspots, mobile phone number, mobile device's IP Address, etc.). A user's mobile device can be set as a source of the user's current location.)
Regarding Claim 72, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the display area is a window display.  ([0018] customer queries on product and services or other store related content over the digital store window display.)

Regarding Claim 73, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the product-related information includes identities of a plurality of products in the particular display area.  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)


Regarding Claim 74, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the product-related information includes identities of a plurality of products in the particular display area..  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)


Regarding Claim 76, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the at least one processor is configured to output the product-related information for presentation via a graphical user interface on the mobile communications device, and wherein the graphical user interface is configured to display the product-related information in at least one of a textual format or a graphical format.  ([0050] organize and present information on product and service catalogue (e.g. menus) of information regarding a single or multi-location business effectively. The information itself is organized in a richer fashion (e.g. as images, structured attributes, availability status, offers etc.) to provide a more engaging customer experience, thereby generating more views and actions from the customers.)

Regarding Claim 77, AAA in view of BBB teaches the system of claim 76. 
AAA discloses the at least one processor is configured to output audible information for presentation via the mobile communications device.  ([0026] Rich media can include digital media (e.g. interactive digital media) that exhibit dynamic motion, taking advantage of enhanced sensory features such as video, audio and animation.)

Regarding Claim 78, AAA in view of BBB teaches the system of claim 63. 
AAA discloses at least one receiver located in the display area, the at least one receiver receive being configured to receive wireless signals from the mobile communications device, and wherein the at least one processor is further configured to determine, based on the signals received via the at least one receiver, a location of the mobile communication device in relation to the display area, and to prioritize the product- related information transmitted to the mobile communication device based on the proximity of the plurality of products to the mobile communications device..  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability. [0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site.)
Regarding Claim 79, AAA in view of BBB teaches the system of claim 78. 
AAA discloses wherein prioritizing the product-related information includes changing at least one of an order in which product-related information is transmitted, a level of detail of the product-related information transmitted, or a selection of product-related information for transmission.  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability. [0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site.)
Regarding Claim 81, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the particular display area is adjacent to a sales establishment for carrying the products associated with the display area..  ([0039] Fig. 5 depicts a digital window system displaying brand content for advertisers such as local stores (display areas) product promotions; [0062] The brands 601 (advertisers) provide the server system 600 with the details of campaign configuration 604, advertisement control management details 606 and list management 608, these specify the what, where and how of the window display content. … The processor 610 uses these real time and stored inputs to automatically generate the window displays that are location/store specific for display as a digital store display. These location specific generated displays are provided to the display units that are identified to be in the vicinity of the stores, by a real time content server 642 that is part of the con module 640 of the server system 600.)
Regarding Claim 83, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the particular display area is associated with a remote sales establishment or a remote storage establishment, which carry the products associated with the display area as products available for sale, for shipping or for pick-up.  ([0030] Depending on the identified location of the user access, for example from a mobile device, the information on the window generation is adjusted to include local sales information in the window provided to the mobile device). As the user context moves from one store location to another the display is modified to suit the store. The digital display window also provides the consumer the ability to search in the local stores for items of the consumer's choice. If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store. (ordering online rather than at the local store is interpreted as carrying products associated with a remote sales or storage establishment)

Claim 84 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 63.  The claim is rejected under substantially similar grounds as claim 63.
Claim 85 recites a method comprising substantially similar limitations as claim 63.  The claim is rejected under substantially similar grounds as claim 63.


Claims 63-85 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 0000/0000000 A1 to AAA and U.S. Patent Application No. 0000/0000000 A1 to BBB in view of U.S. Patent Application No. 2015/0112826 A1 to Crutchfield.

Regarding Claim 66, AAA in view of BBB teaches the system of claim 65. 
AAA discloses wherein, in connection with the purchase transaction, the at least one processor is further configured to transmit, to the mobile communications device,.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store.) 
However the combination of AAA and BBB does not explicitly teach Receive.  The combination does teach options for product delivery.
BBB, on the other hand, teaches options for product delivery ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).

Regarding Claim 67, AAA in view of BBB teaches the system of claim 66. 
AAA discloses the options for product delivery include picking up the selection at a location in a vicinity of the display area, picking up the selection at a location other than the location in the vicinity of the display area, and delivering the selection to a specified address.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store.) 

Regarding Claim 70, AAA in view of BBB teaches the system of claim 63. 
BBB teaches the location information includes a location ID input into the mobile communications device...  ([0146] Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices, as discussed above..)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).

Regarding Claim 71, AAA in view of BBB teaches the system of claim 70. 
BBB teaches the location information includes a location ID input into the mobile communications device...  ([0146] Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices, as discussed above..)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).

Regarding Claim 75, AAA in view of BBB teaches the system of claim 65. 
BBB discloses the purchase transaction includes a request that a product in the specific display area be shipped to a location specified via the mobile communications device. ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).


Regarding Claim 80, AAA in view of BBB teaches the system of claim 69. 
AAA discloses the location information includes information received from an indoor-navigation system or an indoor-positioning system.  ([0146] Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices, as discussed above..)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).


Regarding Claim 82, AAA in view of BBB teaches the system of claim 63. 
AAA discloses the particular display area is in a vicinity of a storage establishment maintaining the products associated with the display area as products available for shipping...  ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to provide a seamless shopping experience (BBB, [0002]).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625